DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 and 10/13/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
m being an integer of 1 or more and n or less;” m being n or less can be interpreted as m is equal to n, or m is less than n, which contradicts the m types being less than n types, as required by the claims.  For purposes of examination, m will be construed as being less than n.
In claims 2 (lines 6-7) and 3 (line 8): it is unclear to which semiconductor device the limitation “the semiconductor storage device” is referencing. For purposes of examination, the limitation will be construed as --the semiconductor storage device placed into the connector--.
Claims 2-8, 10-15, and 17-20 are further rejected based on their dependencies.

Claim Objections
Claims 8 (lines 5-6) and 15 (lines 4-5) is objected to because of the following informalities:  it appears that “a notch is formed at a predetermined position” was meant to be --the notch is formed at the predetermined position--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2723061; machine translation provided in IDS filed 3/13/2020).

Regarding claim 1, Tanaka discloses an information processing apparatus, comprising:
a connector (fig. 4: connector 9) into which a first-type semiconductor storage device (fig. 5: a first-type in which a storage card has a notch) operating with n types of power supply voltages (fig. 1: n types power supply voltages, i.e. voltage types specific to the first-type storage card, are supplied from a power supply 6) supplied from outside (fig. 1: power supply 6 is considered external to the first-type storage card) or a second-type semiconductor storage device (fig. 6: a second-type in which a storage card does not have a notch) operating with m types of power supply voltages (fig. 1: m types power supply voltages, i.e. voltage types specific to the second-type storage card, are supplied from the power supply 6) supplied from outside (fig. 1: power supply 6 is considered external to the second-type storage card) is capable of being placed (fig. 4-6: i.e. placed in the connector 9), the m types of power supply voltages being less than the n types of power supply voltages (fig. 1: i.e. the m types power supply voltages at 3V is less than the n types of power supply voltages at 5V), n being an (i.e. n = 5), m being an integer of 1 or more and n or less (i.e. m = 3), the information processing apparatus being configured to:
check whether or not a notch (i.e. detecting whether or not there is a notch; para 0024) is formed at a predetermined position of a semiconductor storage device (i.e. formed at an outer surface of the storage card; para 0024) placed into the connector (fig. 4: connector 9), when the information processing apparatus (fig. 1: i.e. a device connection system; para 0013) is configured to supply the m types of power supply voltages (i.e. the m types power supply voltages at 3V) to the second-type semiconductor storage device (fig. 6: the second-type in which the storage card does not have the notch).
Tanaka does not expressly disclose supply no power supply voltages to the semiconductor storage device placed into the connector, when the notch is not formed at the predetermined position of the semiconductor storage device placed into the connector; and supply the m types of power supply voltages to the semiconductor storage device placed into the connector, when the notch is formed at the predetermined position of the semiconductor storage device placed into the connector.
However, Tanaka teaches supply no power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. no power supply voltage is supplied when contacts 21 and 22 are not connected; para 0026), when the notch (fig. 7: 20) is formed at the predetermined position (fig. 2: i.e. at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 5); and supply the m types (i.e. the m types power supply voltages at 3V) of power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. 3V of power supply voltage is supplied when contacts 21 and 22 are connected; para 0027), when the notch is not formed at the predetermined position (fig. 3: the notch is not formed at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tanaka is modifiable as taught for the purpose of allocating appropriate signals and power source to the types of storage device, by utilizing a specific shape of the storage device (para 0040-0041). Such a conclusion is reasonably expected because one of ordinary skill in the art would be motivated to utilize different configurations of the storage device, such as taught by Tanaka, to enhance signal propagation, without the need to increase connection terminals for the signals in the device (para 0041).

Regarding claim 8, Tanaka discloses the information processing apparatus, wherein the information processing apparatus is configured to:
check whether or not a notch (i.e. detecting whether or not there is a notch; para 0024) is formed at a predetermined position of the semiconductor storage device (i.e. formed at an outer surface of the storage card; para 0024) placed into the connector, when the information processing apparatus is configured to supply the n types of power supply voltages (i.e. the n types power supply voltages at 5V) to the first-type semiconductor storage device (fig. 6: the first-type in which the storage card has the notch);
supply no power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. no power supply voltage is supplied when contacts 21 and 22 are not connected; para 0026), when the notch (fig. 7: 20) is formed at the predetermined position (fig. 2: i.e. at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 5).
Tanaka does not expressly disclose supply the n types of power supply voltages to the semiconductor storage device placed into the connector, when the notch is not formed at the predetermined position of the semiconductor storage device placed into the connector.
However, Tanaka teaches supply the m types (i.e. the m types power supply voltages at 3V) of power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. 3V of power supply voltage is supplied when contacts 21 and 22 are connected; para 0027), when the notch is not formed at the predetermined position (fig. 3: the notch is not formed at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tanaka is modifiable as taught for the purpose of allocating appropriate signals and power source to the types of storage device, by utilizing a specific shape of the storage device (para 0040-0041). Such a conclusion is reasonably expected because one of ordinary skill in the art would be motivated to utilize different configurations of the storage device, such as taught by Tanaka, to enhance signal propagation, without the need to increase connection terminals for the signals in the device (para 0041).

Regarding claim 9, Tanaka discloses an information processing system comprising (fig. 1: i.e. a device connection system; para 0013) a host device (fig. 4: connector 9) and a semiconductor storage device (fig. 2, 3) capable of being placed into the host device (fig. 5, 6),
the semiconductor storage device being a second-type semiconductor storage device (fig. 6: a second-type in which a storage card does not have a notch) operating with m types of power supply voltages (fig. 1: m types power supply voltages, i.e. voltage types specific to the second-type storage card, are supplied from the power supply 6) supplied from outside (fig. 1: power supply 6 is considered external to the second-type storage card), the m types of power supply voltages being less than n types of power supply voltages (fig. 1: i.e. the m types power supply voltages at 3V is less than the n types of power supply voltages at 5V), a first-type semiconductor storage device (fig. 5: a first-type in which a storage card has a notch) operating with n types of power supply voltages (fig. 1: n types power supply voltages, i.e. voltage types specific to the first-type storage card, are supplied from a power supply 6) supplied from outside (fig. 1: power supply 6 is considered external to the first-type storage card), n being an integer of 2 or more(i.e. n = 5), m being an integer of 1 or more and n or less (i.e. m = 3), the host device being configured to:
check whether or not a notch (i.e. detecting whether or not there is a notch; para 0024) is formed at a predetermined position of a semiconductor storage device (i.e. formed at an outer surface of the storage card; para 0024) placed into a connector (fig. 4: i.e. a connection part in which the storage cards are placed) included in the host device, when the host device is configured supply the m types of power supply voltages (i.e. the m types power supply voltages at 3V) to the second-type semiconductor storage device (fig. 6: the second-type in which the storage card does not have the notch);
Tanaka does not expressly disclose supply no power supply voltages to the semiconductor storage device placed into the connector, when the notch is not formed at the predetermined position of the semiconductor storage device placed into the connector; and supply the m types of power supply voltages to the semiconductor storage device placed into the connector, when the notch is formed at the predetermined position of the semiconductor storage device placed into the connector.
However, Tanaka teaches supply no power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. no power supply voltage is supplied when contacts 21 and 22 are not connected; para 0026), when the notch (fig. 7: 20) is formed at the predetermined position (fig. 2: i.e. at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 5); and supply the m types (i.e. the m types power supply voltages at 3V) of power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. 3V of power supply voltage is supplied when contacts 21 and 22 are connected; para 0027), when the notch is not formed at the predetermined position (fig. 3: the notch is not formed at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tanaka is modifiable as taught for the purpose of allocating appropriate signals and power source to the types of storage device, by utilizing a specific shape of the storage device (para 0040-0041). Such a (para 0041).

Regarding claim 15, Tanaka discloses the information processing system, wherein the host device is configured to:
check whether or not a notch (i.e. detecting whether or not there is a notch; para 0024) is formed at a predetermined position of the semiconductor storage device (i.e. formed at an outer surface of the storage card; para 0024) placed into the connector, when the host device is configured to supply the n types of power supply voltages (i.e. the n types power supply voltages at 5V) to the first-type semiconductor storage device (fig. 6: the first-type in which the storage card has the notch);
supply no power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. no power supply voltage is supplied when contacts 21 and 22 are not connected; para 0026), when the notch (fig. 7: 20) is formed at the predetermined position (fig. 2: i.e. at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 5).
Tanaka does not expressly disclose supply the n types of power supply voltages to the semiconductor storage device placed into the connector, when the notch is not formed at the predetermined position of the semiconductor storage device placed into the connector.
(i.e. the m types power supply voltages at 3V) of power supply voltages to the semiconductor storage device placed into the connector (fig. 5: i.e. 3V of power supply voltage is supplied when contacts 21 and 22 are connected; para 0027), when the notch is not formed at the predetermined position (fig. 3: the notch is not formed at the surface of the storage card) of the semiconductor storage device placed into the connector (fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tanaka is modifiable as taught for the purpose of allocating appropriate signals and power source to the types of storage device, by utilizing a specific shape of the storage device (para 0040-0041). Such a conclusion is reasonably expected because one of ordinary skill in the art would be motivated to utilize different configurations of the storage device, such as taught by Tanaka, to enhance signal propagation, without the need to increase connection terminals for the signals in the device (para 0041).

Allowable Subject Matter
Claim(s) 16-20 are allowed and if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above is overcome.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
 independent claim 16 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely when the host device into which the semiconductor storage device is placed is the second-type host device, assert a clock request signal for the host device, the clock request signal being a signal that requests the host device to supply a reference clock signal; and when the host device into which the semiconductor storage device is placed is the first-type host device, not assert the clock request signal for the host device or assert the clock request signal for the host device after changing settings of an internal circuit of the semiconductor storage device so as to generate plural types of power supply voltages necessary for an operation of the semiconductor storage device from the n types of power supply voltages supplied to the plurality of power supply terminals.
The allowable claims are supported in at least fig. 1 and 25 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 2-7 and 10-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or .
With respect to dependent claim 2, the prior art fails to teach or suggest the claimed limitations, namely when receiving a clock request signal to request a reference clock signal from the semiconductor storage device after supplying the m types of power supply voltages to the semiconductor storage device placed into the connector, supply the reference clock signal to the semiconductor storage device placed into the connector.
With respect to dependent claim 3, the prior art fails to teach or suggest the claimed limitations, namely a High signal to a terminal of the semiconductor storage device used to release a reset status of the semiconductor storage device after a predetermined time elapses after supplying the m types of power supply voltages to the semiconductor storage device.
With respect to dependent claim 4 (and dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second-type semiconductor storage device includes a plurality of power supply terminals, and a number of the plurality of power supply terminals is equal to a number of a plurality of power supply terminals included in the first-type semiconductor storage device, the n types of power supply voltages include a first power supply voltage, a second power supply voltage lower than the first power supply voltage, and a third power supply voltage lower than the second power supply voltage, the m types of power supply voltages include the first power supply voltage and the second power supply voltage, and the first-type semiconductor storage device is configured to operate with three types of power supply voltages supplied from outside, and the second-type semiconductor 
With respect to dependent claim 6 (and dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the second-type semiconductor storage device includes a plurality of power supply terminals, and a number of the plurality of power supply terminals is equal to a number of a plurality of power supply terminals included in the first-type semiconductor storage device, the n types of power supply voltages include a first power supply voltage, a second power supply voltage lower than the first power supply voltage, and a third power supply voltage lower than the second power supply voltage, the m types of power supply voltages include the first power supply voltage, and the first-type semiconductor storage device is configured to operate with three types of power supply voltages supplied from outside, and the second-type semiconductor storage device is configured to operate with one type of power supply voltage supplied from outside.
With respect to dependent claim 10 (and dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely when the host device into which the semiconductor storage device is placed is the first-type host device, not assert the clock request signal for the host device or assert the clock request signal for the host device after changing settings of an internal circuit of the semiconductor storage device so as to generate plural types of power supply voltages necessary for an operation of the semiconductor storage device from the n types of power supply voltages supplied to the plurality of power supply terminals.
The allowable claims are supported in at least fig. 1 and 25 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824